Citation Nr: 0207132	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right and left knee 
disorders.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently rated as 20 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1971 and from May 1971 to October 1986.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1997 and later RO decisions that increased the 
evaluation for hypertension from zero to 20 percent, 
increased the evaluation for varicose veins of the right leg 
from zero to 10 percent, and denied an increased 
(compensable) evaluation for pterygium of the left eye.  In 
October 1998, the Board remanded those issues to the RO for 
additional development and instructed the RO to adjudicate 
the issue of service connection for heart disease that the 
veteran claimed was possibly related to his hypertension.  

In a December 1999 RO rating decision, the RO noted that the 
hypertension had been increased from zero to 10 percent and 
not 20 percent as noted in an April 1998 supplemental 
statement of the case.  In the December 1999 RO rating 
decision, service connection for heart disease as secondary 
to hypertension was denied.  The veteran was notified of that 
determination in December 1999, and he did not appeal.  
Hence, the issue of service connection for heart disease is 
not for appellate consideration.  The veteran is advised that 
he may reopen the claim for service connection for heart 
disease at any time by notifying the RO of such an intent.

The December 1999 RO rating decision also increased the 
evaluation for varicose veins of the right leg from 10 to 
20 percent.  This matter is still an issue for appellate 
consideration because it is assumed that the veteran is 
seeking the maximum schedular evaluation for that condition.  
AB v. Brown, 6 Vet. App. 35 (1993).

The December 1999 RO rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for right and left knee 
disorders.  The veteran was notified of the determination and 
appealed.

In view of the above, the issues for appellate consideration 
are listed on the first page of this decision.


FINDINGS OF FACT

1.  By an unappealed January 1997 RO rating decision, service 
connection for pain of the knees was denied.

2.  Evidence received subsequent to the January 1997 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for right and left knee 
disorders.

3.  Hypertension is manifested primarily by a history of 
diastolic blood pressure predominantly less than 100 that 
requires medication for control; diastolic blood pressure 
predominantly 110 or more, systolic blood pressure 
predominantly 200 or more, or other symptoms are not shown by 
the medical evidence of record.

4.  Varicose veins of the right leg are manifested primary by 
varicosities of various size ranging from 5 millimeters in 
diameter to nearly one centimeter in diameter, occasional 
ulceration, and pain with activity; persistent edema and 
stasis pigmentation or eczema, veins above the knee, veins 
over 2 centimeters in diameter, marked distortion and 
sacculation or involvement of deep circulation are not found.

5.  The pterygium of the left eye is manifested primarily by 
recurring pterygium and corrected distant visual acuity of 
20/40; loss of the field of vision is not found.


CONCLUSIONS OF LAW

1.  The unappealed January 1997 RO rating decision denying 
the claim for service connection for pain of the knees is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claim for service connection for right and left knee 
disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1997); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §  4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §  
4.104, Diagnostic Code 7101 (2001).

4.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).

5.  The criteria for a compensable rating for pterygium of 
the left eye are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6034, 6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied.

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000 was enacted during the pendency of the 
veteran's appeal pertaining to his claim to reopen, the VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the veteran's submission of new and material evidence.

The veteran has been provided with VA examinations to 
determine the nature and extent of any disabilities of the 
knees, and to determine the current severity of the 
hypertension, varicose veins of the right leg, and pterygium 
of the left eye.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
notify them of the evidence needed to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Right and Left 
Knee Disorders

The January 1997 RO rating decision denied service connection 
for pain of the knees.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2001).  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed January 1997 RO 
rating decision to permit reopening of the claim.  38 
C.F.R. 3.156(a).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim to reopen filed in 1999.

The evidence of record at the time of the January 1997 RO 
rating decision consisted service department and VA medical 
records, and statements from the veteran to the effect that 
he had pain of the knees that was causally related to his 
service-connected low back disorder.  The medical evidence 
indicated pain in the knees, with x-ray evidence of mild to 
moderate degenerative changed in the patellofemoral 
compartment with minimal degenerative changes elsewhere.  The 
medical evidence did not link the veteran's pain of the knees 
to his service-connected low back condition, and the January 
1997 RO rating decision denied the claim for service 
connection for pain of the knees.

After the January 1997 RO rating decision the veteran 
submitted additional medical evidence and statements to the 
effect that he had problems with his knees that were causally 
related to his service-connected low back disorder and/or to 
incidents of service.  The additional medical evidence of 
record shows continued treatment for knee pain, to include an 
arthroscopic debridement of the left knee in 1999.  
Significant patellofemoral disease was found.  While these 
medical records show continued findings of knee disorders, 
these records are cumulative and not new because they simply 
confirm the presence of knee disorders that were present when 
the claim was previously considered by the RO in 1997.  Most 
importantly, the competent evidence continues to fail to even 
suggest that the knee disorders is secondary to the veteran's 
service-connected back disorder or related to military 
service.  Accordingly, although the evidence bears "directly 
and substantially" upon the issue on appeal, the additional 
evidence is merely cumulative, and not new and material.

As new and material evidence has not been received since the 
1997 RO decision with regard to the veteran's claim of 
entitlement to service connection for right and left knee 
disorders, the claim is not reopened and the appeal is 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Entitlement to an Increased Evaluation for Hypertension

In a January 1989 decision, the Board granted service 
connection for hypertension.  A February 1989 RO rating 
decision implemented the January 1989 Board decision, and 
assigned a zero percent evaluation for hypertension, 
effective from November 1986.

The veteran underwent a VA medical examination in December 
1996.  A history of hypertension that was being treated with 
Tenormin was noted.  His blood pressure was 148/100 in the 
sitting position, 150/105 in the supine position, and 145/95 
in the upright position.  The impression was hypertension, 
moderately controlled at present.

The January 1997 RO rating decision increased the evaluation 
for hypertension from zero to 10 percent.  The 10 percent 
rating was effective from May 1996.

A VA medical report shows that the veteran's blood pressure 
was 140/66 in March 1997..  It was noted that he was using 
Tenormin.

The veteran testified at a hearing in July 1997, that he had 
chest pain and elevated blood pressure, and that a higher 
rating should be assigned for his hypertension.

The veteran underwent a VA medical examination in August 
1997.  His blood pressure was 120/70.

A private medical report shows that the veteran was 
hospitalized in January 1998 after developing the acute onset 
of left sided chest pain the prior evening.  He was using 
Tenormin.  His blood pressure was 150/98.  He was treated and 
evaluated for heart problems.

The veteran underwent a VA medical examination in April 1999.  
He reported using Tiazac for hypertension and that his blood 
pressure had been fairly well controlled.  His blood pressure 
was 148/86.  The impression was hypertension, moderately 
controlled.  In an addendum dated in July 1999 to the report 
of the April 1999 VA examination, it was opined that the 
veteran's heart problems were not likely related to his 
hypertension.

VA medical reports show that his blood pressure was 152/94 in 
August 2000, and in September 2000, it was 128/78.  The 
veteran underwent a VA medical examination in October 2000.  
His blood pressure was 147/86.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  38 C.F.R. § 4.41 (2001); Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The criteria for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The former regulations provide for a 10 percent evaluation is 
for hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
100 or more.  A minimum 10 percent evaluation is also 
assigned when continuous medication is shown necessary for 
the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 
20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, (1997).

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
60 percent rating when the diastolic pressure is 
predominantly 130 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more.  A 
20 percent rating is warranted when the diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
when the diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; there is 
a history of diastolic pressure predominantly 100 or more and 
the individual requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

The Board recognizes the veteran's testimony to the effect 
that his hypertension is more severe than currently rated, 
but the objective medical evidence does not support his 
testimony.  The medical evidence indicates that the veteran 
has a history of hypertension manifested by diastolic blood 
pressure predominantly 100 or more that is controlled with 
medication.  The medical reports of his evaluations and 
treatment from 1996 to 2000 do not show diastolic blood 
pressure that is predominantly 110 or more.  The medical 
reports do not show systolic blood pressure that is 
predominantly 200 or more.  Hence, the evidence does not 
support the assignment of a 20 percent rating for 
hypertension under either the old or revised criteria.  

The preponderance of the evidence is against the claim for an 
increased evaluation for hypertension, and therefore, the 
claim for entitlement to a rating in excess of 10 percent for 
hypertension is denied.

III.  Entitlement to an Increased Evaluation for Varicose 
Veins of the Right Leg

An August 1987 RO rating decision granted service connection 
for varicose veins of the right leg, and assigned a 
zero percent evaluation, effective from November 1986.  The 
zero percent rating remained in effect until a 20 percent 
evaluation was assigned, effective from May 1996.

A VA medical report shows that the veteran underwent 
evaluation in October 1996 that revealed multiple scars over 
the lower extremities from varicose vein stripping,  with 
some varicose veins in the lower extremities.  

A VA medical report dated in March 1997, reported that the 
veteran complained of pain due to varicose veins in his legs.  
The posterior aspect of both calves had varicose veins, more 
significant on the right.  The varicose veins extended up and 
down the calf for 10 centimeters or more and were palpable 
and somewhat tender.  There appeared to be no evidence of 
deep venous involvement.

The veteran testified at a hearing in July 1997.  His 
testimony was to the effect that he had pain and cramping of 
his right leg due to varicose veins, and that he had been 
prescribed support hose.  His testimony was to the effect 
that a higher rating was warranted for the varicose veins of 
the right leg.

The veteran underwent a VA medical examination in August 
1997.  He reported wearing support stockings secondary to 
varicose veins.  He complained of pain when the varicose 
veins became inflamed.  There were large varicose veins 
depressible in the right lower extremity.  The impression was 
varicose veins.

The veteran underwent a VA medical examination in March 1998.  
He gave a history of varicose vein stripping in the past, but 
that the varicosities returned.  He complained of pain due to 
varicose veins of the legs that was worse on standing and 
walking, and occasionally with prolonged sitting.  There were 
no paresthesias or cold sensitivity.  There was normal 
temperature in the extremities.  There was no evidence of 
phlebitis.  There were no ulcerations.  There was no edema.  
There were varicosities of various size ranging from 5 
millimeters in diameter to nearly one centimeter in diameter, 
much worse on the right leg.  The impression was high 
varicose veins of the lower extremities, right greater than 
left with residual pain with standing or walking, with no 
disability reported.

The veteran underwent a VA medical examination in October 
2000.  He complained of varicose veins, but the examiner 
found no evidence of significant varicose veins.  

VA reports shows that the veteran was seen for problems with 
varicose veins on an outpatient basis in 2000.  A report of 
treatment in August 2000 noted complaints of occasional 
bleeding associated with varicose veins.  He reported working 
as a teacher and standing a lot.  He reported being 
prescribed stockings to wear in 1998, but he stopped using 
them because they often fell down.  On examination he had 
varicose veins from the proximal aspect of his medial leg to 
his ankle on the right side.  A report of his treatment in 
November 2000, notes his complaints of occasional bleeding 
and constant ulceration due to varicose veins.  He reported 
severe pain on standing.  It was noted that he was recently 
issued stockings with no apparent benefit.  There were 
varicose veins extending from the proximal aspect of his 
medial leg to his ankle on the right side.  There were 
palpable pulses, bilaterally.  There was some ulceration 
noted on the medial right lower ankle.  Later that day, the 
veteran reported that he had had intermittent ulcerations of 
the ankle, primarily medially.  Each ulcer healed, but 
another one appeared.

The veteran testified at a hearing in November 2000.  His 
testimony was to the effect that he had inflammation, 
bleeding, and sores of the right leg due to varicose veins, 
and that a higher evaluation should be assigned for that 
disorder.

The regulations for the evaluation of varicose veins were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (December 11, 1997).  Under the revised regulations the 
criteria for the evaluation of varicose veins apply to a 
single extremity and, if the paired extremity is affected, 
the evaluation for each extremity will be separately 
determined and combined using the combined ratings table and 
the bilateral factor.  38 C.F.R. §§ 4.25, 4.26 (2001).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. at 312-13.  

Under the former regulations, a 20 percent evaluation for 
varicose veins of one leg required moderately severe 
unilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous vein, varicosities ranging in size from 1 to 2 
centimeters in diameter, and symptoms of pain or cramping on 
exertion, but with no involvement of the deep circulation or 
severe varicosities below the knees with scarring, ulceration 
or discoloration.  A 40 percent evaluation required severe 
unilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous veins, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, edema, and 
episodes of ulceration, but with no involvement of the deep 
circulation.  A 50 percent evaluation required pronounced 
unilateral varicose veins with the findings of the severe 
condition described herein and additional secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

The new regulations provide for a 20 percent evaluation for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of extremity or 
compression hosiery.  A 40 percent evaluation requires 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 60 percent evaluation requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).  

The medical reports of the veteran's treatment and 
evaluations from 1996 to 2000 indicate varicose veins of the 
right leg with a history of stripping.  Those reports note 
the presence of scars from stripping of the varicose veins, 
but do not show that those scars are symptomatic in order to 
support the assignment of a separate evaluation for such 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001).

The evidence as a whole indicates that the veteran has pain 
of the right leg due to the varicose veins that is worse with 
activity.  The report of his VA medical examination in March 
1998 reveals that ulcerations or edema of the right leg were 
not present.  There were varicosities of various size ranging 
from 5 millimeters in diameter to nearly 1 centimeter in 
diameter.  VA reports of his treatment in 2000 indicate the 
presence of occasional ulcerations that heal and reappear, 
but the VA reports of his VA examinations in the late 1990's 
do not show ulcerations.  There was some ulceration noted on 
the medial aspect of the right lower ankle in the report of 
his VA outpatient treatment in November 2000, but persistent 
edema and stasis pigmentation or eczema are not demonstrated 
by the evidence.  Nor does the evidence indicate the presence 
of varicose veins above the knee, varicose veins involving 
deep circulation, marked distortion and sacculation or 
varicose veins ranging over 2 centimeters in diameter.

The Board has considered the veteran's testimony to the 
effect that he had inflammation, bleeding, and ulcers of the 
right leg due to the varicose veins, but after consideration 
of all the evidence the Board finds that the varicose veins 
of the right leg are manifested primarily by varicosities of 
various size ranging from 5 millimeters in diameter to nearly 
one centimeter in diameter, occasional ulceration, and pain 
with activity.  The evidence does not reveal the presence of 
persistent edema and stasis pigmentation or eczema, veins 
above the knee, veins over 2 centimeters in diameter, marked 
distortion and sacculation or involvement of deep 
circulation.

Accordingly, as the preponderance of the evidence is against 
the claim for a rating in excess of 20 percent for varicose 
veins of the right leg, and the claim is denied.

IV.  Entitlement to an Increased (Compensable) Evaluation for 
Pterygium of the Left Eye

The August 1987 RO rating decision granted service connection 
for pterygium of the left eye and assigned a zero percent 
rating, effective from November 1986.  The zero percent 
rating has continued since that time.

A VA report shows that the veteran underwent ophthalmology 
consultation in July 1994.  A history of surgery for 
pterygium of the left eye in 1968 and 1972 was noted.  He 
complained of irritation of the left eye and some blood mixed 
with tears at times.  A pterygium of the left eye was found.  
The veteran's visual acuity of the left eye was 20/20.  The 
impression was pterygium of the left eye with no increase in 
growth since 1992.

A service department medical report shows that the veteran 
was seen in May 1995 for irritation of the eyes.  The visual 
acuity of the left eye was 20/25-1 with glasses.  The 
assessment was acute conjunctivitis, most likely viral.

A VA report of ophthalmology follow-up examination in October 
1996 reveals that the veteran had recurrent pterygium of the 
left eye.  The corrected distant visual acuity of the left 
eye was 20/40.

The veteran testified at a hearing in July 1997.  He 
testified that he had various eye surgeries due to recurring 
pterygium of the left eye, and that he had blurred vision and 
pain of the left eye.  

The veteran underwent a VA eye examination in August 1997.  
Visual acuity of the left eye uncorrected at near was 20/400, 
and at far was 20/100.  The visual acuity of the left eye 
corrected at near was 20/20, and at far was 20/25.  He had no 
diplopia and there were no visual field defects.  His 
conjunctiva and sclera showed some trace injection of the 
left eye, more so than the right eye.  His cornea was 
remarkable for a 4 millimeters pterygium nasally placed in 
the left eye.  The impression was pterygium of the left eye 
with evidence of prior removal and regrowth and minimal 
associated irritation.  It was noted that the veteran also 
had astigmatism that was probably secondary to the pterygium 
of the left eye.

A VA medical report shows that the veteran underwent excision 
of pterygium with conjunctival autograft in the left eye.  A 
history of 3 prior removals of pterygium of the left eye was 
noted.  The postoperative diagnosis was recurrent pterygium 
of the left eye.

A VA report shows that the veteran had an ophthalmology 
follow-up examination in November 2000.  The distant visual 
acuity of the left eye was 20/40.  It was noted that the 
veteran had recurrent pterygium and ocular hypertension, 
possibly steroid response.

The veteran testified at a hearing in November 2000, that he 
had pain and redness of the left eye, and that the left eye 
was sensitive to light.  He further testified that his left 
eye disorder was more severe than currently rated.

A pterygium is evaluated on the basis of any resulting loss 
of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75.  
Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  

The report of the veteran's VA eye examination in August 1997 
indicates that he has astigmatism probably related to the 
pterygium of the left eye.  Any astigmatism of the left eye 
due to the pterygium would be rated based on best-corrected 
vision as is the pterygium.  The evidence indicates that the 
veteran's best distant vision of the left eye after 
correction is 20/40.  The best distant vision of the right 
eye is considered normal because service connection has not 
been granted for any right eye disability.  The evidence 
indicates that the veteran has no visual field loss.  

The veteran's testimony indicates that the left eye pterygium 
is more severe than evaluated, but the objective medical 
evidence does not support his testimony.  The preponderance 
of the evidence is against the claim for a compensable 
evaluation for the pterygium of the left eye, and the claim 
is denied.

The preponderance of the evidence is against the claim for a 
compensable evaluation for pterygium of the left eye.  
Therefore, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for right and 
left knee disorders, the appeal as to that issue is denied.  
An increased evaluation for hypertension is denied.  An 
increased evaluation for varicose veins of the right leg is 
denied.  A compensable evaluation for pterygium of the left 
eye is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



